PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows: "
1. On June 29,2000, claimant and his wife were in their vehicle and they were entering the West Virginia Turnpike proceeding southbound from Charleston, Kanawha *38County, when their vehicle struck a hole in the bridge pavement created by a missing piece of metal from a broken expansion joint.
2. Respondent was responsible for the maintenance of this bridge at the entrance to the West Virginia Turnpike in Kanawha County and respondent failed to maintain properly the expansion j oint on the bridge on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $ 106.00.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of the expansion joint on this particular bridge on the date of this incident; that respondent had notice of the defective condition and an opportunity to effect the necessary repairs; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $106.00.
Award of $106.00.